Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Michael Jordan appeals the district court’s order denying his motion for reduction of sentence, pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion by the district court. Accordingly, we affirm for the reasons stated by the district court. United States v. Jordan, No. 1:04-cr-00357-NCT-1 (M.D.N.C. *643May 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.